In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Suffolk County (Blydenburgh, J.), dated April 16, 2003, which granted that branch of the plaintiffs motion which was to direct him to pay the transfer taxes in connection with the transfer of the marital residence to the plaintiff.
Ordered that the order is affirmed, with costs.
It is well settled that the disposition of marital property, both the amount and the method, is generally left to the sound discretion of the trial court (see Kiprilova v Kiprilov, 255 AD2d 362, 363 [1998]; Filax v Filax, 176 AD2d 1194, 1195 [1991]), and “its distribution of the parties’ marital property should not be disturbed unless it can be shown that the court improvidently exercised its discretion in so doing” (Oster v Goldberg, 226 AD2d 515 [1996]).
Under the circumstances of this case, the Supreme Court providently exercised its discretion in directing the defendant to pay the transfer taxes in connection with the transfer of the marital residence to the plaintiff. Florio, J.P., Krausman, Luciano, Townes and Rivera, JJ., concur.